DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sorensen et al. (U.S. Patent Application Publication 2020/0198223).
Regarding claims 1 and 15, Sorensen discloses an apparatus capable of for assisting in affixing a screen protector (18) to a display of an electronic device (54)/capable of for use in installing a screen protector (18) on a display of a smartphone (54), the apparatus comprising (i.e. comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03): a base (62) including a platform configured to support a blank (74) and the electronic device when the electronic device is placed in the apparatus/a base (62) including a platform adapted to support and align a blank (74) and the smartphone when the smartphone is placed on the apparatus; a lid (58) and a first slider (106) configured to cover at least a portion of the base and the supported blank and electronic device, the lid including an aperture (94)/a top portion (58) and a first slider (106) adapted to cover at least a portion of the base and the supported blank and smartphone, the top portion including an aperture (94); and a gantry (110) including a roller (146) configured to contact a web (22) carrying the screen protector through the aperture in the lid, the gantry being movable with respect to the lid and configured to affix the screen protector to the supported electronic device when the gantry moves from a first position to a second position/a gantry (110) including a roller (146) adapted to contact a web (22) carrying the screen protector through the aperture in the top portion, wherein the gantry is movable with respect to the top portion and adapted to affix the screen protector to the supported smartphone when the gantry moves from a first position to a second position (Figures 1, 5, and 8-12 and Paragraphs 0018, 0026-0032, and 0036).  
Regarding claims 2 and 16, Sorensen teaches the gantry is slidably movable with respect to the lid/the gantry is slidably movable with respect to the top portion (Paragraph 0036).  
Regarding claims 4 and 18, the gantry including the roller taught by Sorensen is configured to contact the web carrying the screen protector through the aperture in the lid/the gantry including the roller is adapted to contact the web carrying the screen protector through the aperture in the top portion.  It is noted the claims are directed to an apparatus.  A claim is only limited by positively recited elements, and thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (See MPEP 2115).  The screen protector, cartridge board, and electronic device/smartphone are not positively recited elements of the claims.  The apparatus taught by Sorenson comprises all of the structural limitations of the claims as set forth above and is configured/adapted to “contact the screen protector through the aperture in the lid and through an aperture in a cartridge board releasably affixed to the screen protector”/“contact the screen protector through the aperture in the top portion and through an aperture in a cartridge board releasably affixed to the screen protector” wherein as the material or article worked upon by the apparatus is a screen protector (e.g. as 18) releasably affixed to a cartridge board (e.g. as 22) comprising an aperture.
Regarding claim 5, the lid taught by Sorenson includes one or more grooves, e.g. a groove between sidewalls of the lid, and stubs (90) configured to receive the material or articled worked upon, e.g. the cartridge board (e.g. as 22) and the affixed screen protector (e.g. as 18) (as shown in Figure 3).  
Regarding claim 6, it is noted the claims are directed to an apparatus.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (See MPEP 2114).  The apparatus taught by Sorenson comprises all of the structural limitations of the claims as set forth above (wherein the functional limitation “the base is configured to remove a removable liner from a surface of the screen protector as the cartridge board is received by the lid” does not set forth any particular structural configuration) and the combination of the base and lid taught by Sorenson is configured to pivot to open the apparatus and capable of to remove by a spool (122) or alternatively, by a hand of a user a removable liner from a surface of the screen protector as the cartridge board is received by the lid such as wherein the material or article worked upon by the apparatus comprises a removable liner (e.g. as 26), a screen protector (e.g. as 18), and a cartridge board (e.g. as 22).  
Regarding claim 7, the base taught by Sorenson includes thereon a removable tray (74).  The apparatus taught by Sorenson comprises all of the structural limitations of the claims as set forth above and is capable of “for storing the removable liner after it is removed from the surface of the screen protector” wherein after the hand of the user removes the removable liner the liner is placed in the tray.
Regarding claim 8, the base taught by Sorenson includes thereon a positioning mechanism (74) configured to align the supported electronic device on the platform.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 13, 14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson in view of Wadsworth et al. (U.S. Patent Application Publication 2015/0107767).
Sorenson is described above in full detail.
Regarding claims 3 and 17, Sorenson teaches the gantry includes a handle (142).  Sorenson does not expressly teach one or more springs wherein it is known in the same to further include one or more axles and one or more springs to provide downward pressure for the axle of the roller as it rolls over the screen protector as taught by Wadsworth (Paragraphs 0150 and 0151).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the gantry taught by Sorenson further comprise one or more axles and one or more springs to provide downward pressure for the axle of the roller as it rolls over the screen protector as taught by Wadsworth (i.e. the gantry taught by Sorenson as modified by Wadsworth is configured to apply a downward pressure on the screen protector through the axles and springs to affix the screen protector to the supported electronic device/is adapted to apply a downward pressure on the screen protector through the axles and springs to affix the screen protector to the smartphone).  
Regarding claims 13, 14, 19, and 20, Sorenson does not expressly teach the lid/top portion is releasably secured to the base by a latch wherein it is known in the same art the lid/top portion is releasably secured to the base by a latch and release buttons to secure the lid proximate to the base in the closed configuration as taught by Wadsworth (Paragraphs 0309, 0312, 0315, and 0317).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the lid/top portion taught by Sorenson is releasably secured to the base by a latch and release buttons to secure the lid/top portion proximate to the base in the closed configuration as taught by Wadsworth.
Regarding claims 13 and 19, the apparatus taught by Sorenson as modified by Wadsworth comprises all of the structural limitations of the claims as set forth above and is capable of “wherein moving the gantry releases the latch when the gantry is moved from the first position to the second position” wherein a user moving the gantry releases the latch using the release buttons when the gantry is moved from the first position to the second position.  
Regarding claims 14 and 20, the apparatus taught by Sorenson as modified by Wadsworth comprises all of the structural limitations of the claims as set forth above and is capable of wherein the gantry along with the release buttons “is configured to release the latch when the gantry is moved back to the first position after being moved from the first position to the second position” and “is adapted to release the latch when the gantry is moved back to the first position after being moved from the first position to the second position” wherein a user moving the gantry releases the latch using the release buttons when the gantry is moved back to the first position after being moved from the first position to the second position.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson in view of Bulkley et al. (U.S. Patent Application Publication 2020/0204664).
The applied reference to Bulkley has a common applicant and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Sorenson is described above in full detail.  Sorenson teaches the positioning mechanism comprises a blank (74) without expressly teaching the blank includes a first positioning jaw.  It is known in the same art a positioning mechanism (analogous to the blank) is of two part form (40, 60) including a first positioning jaw (40) movable from a first position to a second position, wherein the first positioning jaw includes a first surface (48) configured to contact a first corner of the electronic device at a first angle and a second surface (50) configured to contact a second corner of the electronic device at a second angle that is different than the first angle when the first positioning jaw moves from the first position to the second position, wherein the first positioning jaw is configured to position the electronic device in the second position as taught by Bulkley (Figures 2 and 5 and Paragraphs 0046 and 0066) and including the two part form allows receiving a variety of different electronic devices having different lengths and/or widths and the positioning jaw(s) align both a central length axis and a central width axis of the electronic device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the blank of the positioning mechanism taught by Sorenson comprise a two part form including a first positioning jaw as taught by Bulkley not only as a simple substitution of one known blank to yield predictable results but to use the same blank to receive a variety of different electronic devices having different lengths and/or widths and/or to align both a central length axis and a central width axis of the supported electronic device on the platform.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,186,031 in view of Sorenson (it being noted claims 8-12 do not maintain the line of demarcation between the inventions as restricted in the parent application, e.g. see paragraphs 2 and 3 of the Office action mailed 8/25/21 in the parent application and MPEP 804.02).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. 11,186,031 fully encompass claims 8-12 of the instant application but for a specific teaching of a gantry including a roller.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the apparatus taught by claims 1-10 of U.S. Patent No. 11,186,031 further comprise a gantry including a roller configured to contact the screen protector through an aperture in the lid, the gantry being movable with respect to the lid and configured to affix the screen protector to the supported electronic device when the gantry moves from a first position to a second position as is a conventional mechanism known to one of ordinary skill in the art to press the screen protector and supported electronic device together and further assist in the affixing as evidenced by Sorenson (described above in full detail).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746